RE: OPINION REQUEST CONCERNING 70 O.S. 5-107(A) (1991)
ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN OPINION IN WHICH YOU ASK, IN EFFECT, THE FOLLOWING QUESTION:
  HOW MAY THE MEMBERS OF A LOCAL BOARD OF EDUCATION BE ELECTED IN A SCHOOL DISTRICT HAVING LESS THAN 1,000 STUDENTS IN AVERAGE DAILY MEMBERSHIP DURING THE PRECEDING SCHOOL YEAR?
AFTER A REVIEW OF THE CLEARLY CONTROLLING STATUTE PERTAINING TO YOUR QUESTION, IT DOES NOT APPEAR THAT A FORMAL OPINION IS NECESSARY TO ADDRESS YOUR CONCERNS.
TITLE 70 O.S. 5-107A PROVIDES IN PERTINENT PART AS FOLLOWS:
    "B. IN ALL SCHOOL DISTRICTS, THE MEMBERS OF THE BOARD OF EDUCATION SHALL BE ELECTED AS FOLLOWS:
* * * *
    1. B. SCHOOL DISTRICTS HAVING FEWER THAN ONE THOUSAND (1,000) STUDENTS IN AVERAGE DAILY MEMBERSHIP DURING THE PRECEDING SCHOOL YEAR MAY CHOOSE NOT TO ESTABLISH BOARD DISTRICTS AND MAY NOMINATE AND ELECT ALL BOARD MEMBERS AT LARGE.
* * * *
    2. ONE MEMBER OF THE BOARD OF EDUCATION SHALL BE ELECTED BY THE ELECTORS OF THE SCHOOL DISTRICT TO REPRESENT EACH SUCH BOARD DISTRICT. PROVIDED, HOWEVER, THAT IN NY SCHOOL DISTRICT WHERE THE ELECTORS OF EACH BOARD DISTRICT, RATHER THAN THE ELECTORS OF THE ENTIRE SCHOOL DISTRICT, ELECT BOARD MEMBERS TO REPRESENT THAT BOARD DISTRICT, THAT DISTRICT SHALL ELECT BOARD MEMBERS IN THAT MANNER."
THE FUNDAMENTAL RULE OF STATUTORY CONSTRUCTION IS TO ASCERTAIN, AND IF POSSIBLE, GIVE EFFECT TO THE INTENTION AND PURPOSE OF THE LEGISLATURE AS EXPRESSED IN THE STATUTE. JACKSON V. INDEPENDENT SCHOOL DISTRICT NO. 16, 648 P.2D 26, 29 (OKLA. 1982). WHERE THE LANGUAGE OF THE STATUTE IS PLAIN AND UNAMBIGUOUS, AND ITS MEANING CLEAR AND NO OCCASION EXISTS FOR THE APPLICATION OF RULES OF CONSTRUCTION, THE STATUTE WILL BE ACCORDED THE MEANING AS EXPRESSED IN THE LANGUAGE THEREIN EMPLOYED. CAVE SPRINGS PUBLIC SCHOOL DISTRICT I-30 V. BLAIR, 613 P.2D 1046 (OKLA. 1980). THE ABOVE-CITED PROVISIONS OF SECTION 5-107A PLAINLY AND UNAMBIGUOUSLY PROVIDE THREE OPTIONS FOR ELECTING BOARD MEMBERS IN SCHOOL DISTRICTS HAVING LESS THAN 1,000 STUDENTS IN AVERAGE DAILY MEMBERSHIP DURING THE PRECEDING YEAR. THOSE OPTIONS ARE AS FOLLOWS:
    "1. THE SCHOOL DISTRICT "MAY CHOOSE NOT TO ESTABLISH BOARD DISTRICTS AND . . . NOMINATE AND ELECT ALL BOARD MEMBERS AT LARGE."
    2. THE SCHOOL DISTRICT MAY ESTABLISH BOARD DISTRICTS AND ELECT BOARD MEMBERS AT LARGE; OR
    3. THE SCHOOL DISTRICT MAY ESTABLISH BOARD DISTRICTS AND EACH RESPECTIVE BOARD MEMBER MAY BE ELECTED ONLY BY THE ELECTORS OF THAT PARTICULAR BOARD DISTRICT."
(VICTOR N. BIRD)